DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ROBERT W. HIGGINS,
                            Appellant,

                                     v.

                      KATHY MUSSO HIGGINS,
                            Appellee.

                               No. 4D16-2905

                              [October 5, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Laurie E. Buchanan, Judge; L.T. Case No.
432011DR000031DRXXXX.

  Troy William Klein, West Palm Beach, for appellant.

  Tara S. Pellegrino of Broad and Cassel LLP, West Palm Beach, and
Benjamin Hodas of the Law Offices of Benjamin T. Hodas, LLC, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.